Case 5:19-cr-00043-SMH-MLH Document 218 Filed 09/09/20 Page 1 of 1 PageID #: 1044



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                    SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                                      CRIMINAL ACTION NO. 19-00043-01

 VERSUS                                                        CHIEF JUDGE HICKS

 CHRISTOPHER DONTA WILLIS (01)                                 MAGISTRATE JUDGE HORNSBY


                                                    ORDER

          For the reasons assigned in the Report and Recommendation of the Magistrate

  Judge previously filed herein (Record Document 177), and having thoroughly reviewed

  the record, including the written objections filed (Record Documents 205, 206, 211) 1 and

  the response thereto (Record Document 214), and concurring with the findings of the

  Magistrate Judge under the applicable law;

          IT IS ORDERED that the Motion for Franks Hearing (Record Document 148) be

  and is hereby DENIED.

          THUS DONE AND SIGNED at Shreveport, Louisiana, this the 9th day of

  September, 2020.




  1
    Record Document 205 was filed as a Motion for Reconsideration. The Court considered the motion as an
  objection to the Report and Recommendation. To the extent a ruling is necessary, the Motion for Reconsideration
  is DENIED.
